Title: General Orders, 11 March 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown saturday March 11th 1780.
            Parole Trade—  C. Signs Leinster. Bedford.
          
          Hand’s and Maxwell’s brigades will relieve the fatigue party at the Baskin-Ridge Hospital tomorrow.
          Stark’s brigade will furnish a serjeant two Corporals and twenty men as a fatigue party to be sent tomorrow to Mr William Beard’s saw mill, near Basken-Ridge to assist in repairing the same, for the use of the Army.
          The Main Guard and Morristown Picket are to be relieved by detail every other day ’till further orders.
          The brigadiers and officers commanding brigades are desired to attend at Head Quarters punctually at 11 ôclock next monday morning.
        